Citation Nr: 0527045	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  95-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hepatitis B and/or C based on Department of Veterans Affairs 
(VA) treatment in December 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to January 1973.  These matters are before the 
Board of Veterans' Appeals (Board) from rating decisions of 
September 1994 (service connection claims) and April 1996 
(Section 1151 claim) by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  A hearing before a 
hearing officer at the RO was held in November 1995.  The 
veteran failed to report for a hearing scheduled to be held 
before a Veterans Law Judge in Washington, D.C. in June 2005.

In the September 1994 rating decision the RO also denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran perfected an appeal in this matter.  In May 2004 
the RO granted service connection for PTSD, rated 100 
percent.  Hence, the matter is no longer on appeal.


FINDINGS OF FACT

1.  It is not shown that the veteran currently has 
prostatitis.

2.  Presbyopia and hyperopia are refractive errors of the 
eye; it is not shown that the veteran has any 
acquired/superimposed eye pathology.

3.  A cervical spine disorder was not manifested in service, 
and it is not shown that any current cervical spine disorder 
is related to the veteran's active service.

4.  The preponderance of the evidence is against a finding 
that any disability due to hepatitis B or C is related to the 
veteran's left knee surgery at a VA facility in December 
1994.
CONCLUSIONS OF LAW

1.  Service connection for prostatitis is not warranted. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  Service connection for a bilateral eye disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.9 (2004).

3.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

4.  The criteria for establishing entitlement to benefits 
under 38 U.S.C. § 1151 for hepatitis B and/or C claimed as 
due to VA surgical treatment in December 1994 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.102 
(2004), § 3.358 (for claims filed prior to October 1, 1997, 
not including 38 C.F.R. § 3.358(c)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The September 1994 and April 1996 rating decisions and the 
July 1995 and July 1996 statements of the case (SOCs), (all 
predating enactment of the VCAA) explained what the record 
showed, and why the claims were denied.  An April 2002 letter 
which, in part, addressed the instant hepatitis claim, first 
provided proper VCAA-type notice.  The letter also advised 
the veteran as to what was necessary to establish entitlement 
to the benefit sought, advised him of what evidence VA would 
obtain, what evidence it was his responsibility to obtain, 
and that he should "tell us whether there is any additional 
information or evidence that you think will support your 
claim."  A December 2003 letter (re-mailed in March 2004) 
advised the veteran as to what was necessary to establish 
entitlement to service connection, advised him of what 
evidence VA would obtain, what evidence it was his 
responsibility to obtain, and that he should inform VA if 
"there is any other evidence or information that you think 
will support your claim"(which is roughly equivalent to 
advising the veteran to submit everything in his possession 
pertinent to the claim).  A June 2004 supplemental SOC (SSOC) 
also advised him of the current posture of his claims.  

In Pelegrini, supra at 120, the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that where 
(as here) initial AOJ unfavorable adjudication of a matter 
preceded enactment of the VCAA, VA did not err in failing to 
provide notice of the VCAA prior to the adjudication.  
Rather, the veteran was entitled to content-complying notice, 
and proper subsequent VA process.  as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the content of the notice 
provided to the appellant by the above-cited letters (and 
SOCs) fully complied with the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R..  The appellant has been 
provided every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  VA's 
notice requirements are met.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has been afforded VA examinations, most recently in 1997.  
He has not identified any available pertinent records that 
remain outstanding.  VA's duties to assist, including those 
mandated by the VCAA, are met.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

Service medical records show that on January 1972 service 
enlistment examination clinical evaluation of the veteran was 
normal.  His uncorrected vision was noted to be 20/20.  A 
January 1972 optometry clinic record shows that glasses were 
ordered.  It was noted that the last previous prescription 
was 5 years prior.  An October 1972 sick call record notes 
that the veteran was seen for prostatitis follow-up 
treatment.  The condition was noted to be asymptomatic, with 
the prostate non-tender and normal in consistency.  On 
January 1973 service separation examination clinical 
evaluation of the veteran was normal.  The veteran's Form DD 
214N shows that he was separated from active service on 
January 19, 1973.  

A VA medical record shows that the veteran was admitted in 
mid-February 1973 for neck complaints.  He was involved in a 
motor vehicle accident 3 1/2 weeks prior, at which time he 
sustained a hyperextension-type neck injury.  He was 
discharged from the VA hospital after approximately two weeks 
hospitalization.  

A March 1980 private medical record shows that the veteran 
was admitted with a diagnosis of a head injury.  Acute 
psychotic episode, post trauma encephalopathy was diagnosed.  
A discharge summary from this medical facility includes a 
diagnosis of head injury.

A VA hospital summary shows that the veteran was hospitalized 
in March 1980 after he was apparently hit by an automobile.  
Postoperative organic brain syndrome was diagnosed.  
In April 1983 non-psychotic organic brain syndrome secondary 
to trauma was diagnosed.  

A March 1991 VA Medical Certificate shows that the veteran 
complained of neck pain since his involvement in a motor 
vehicle accident 2 to 3 days earlier.  Cervical strain was 
diagnosed.  

A March 1992 VA X-ray report shows findings of C5-6 disc 
degeneration.  An April 1992 VA progress note shows a 
diagnosis of resolving cervical spine strain.

A VA Form 21-4176, Report of Accidental Injury, dated in 
March 1994, shows that the veteran claimed he was involved in 
a motor vehicle accident on January 19, 1973, the date of his 
service discharge.  He indicated that he was driving back to 
Barstow, California after his service discharge when the 
accident occurred.  

A VA operative report shows that the veteran underwent left 
knee surgery in December 1994.  Arthoscopic surgery and 
"ACL" [anterior collateral ligament] reconstruction was 
performed, and the post operative diagnosis was left knee 
posterior horn medial meniscus tear and anterior cruciate 
ligament tear.  The operative notes further reflect that 
there was estimated 100cc. Blood loss, and that fluid 
replacement consisted of 1500 cc. Ringers lactate.  There was 
no notation of blood transfusion.

At his March 1995 hearing, the veteran testified that he was 
involved in a car accident the day after he was discharged.  
He indicated that he was treated for prostatitis in service 
but not thereafter.  He added that he was given glasses 
during his military service.  He denied eye trauma in 
service.  He also attributed his claimed cervical spine 
disorder to an automobile accident on the day he was 
discharged from service.  

A May 1995 notice from a private blood center notified the 
veteran that blood taken earlier that month reacted in a 
screening test for an antibody to hepatitis B.  

In an August 1996 statement, the veteran claimed he 
contracted hepatitis B and C as a result of his December 1994 
left knee surgery.  He indicated that he had a blood 
transfusion, and that a medical provider had a problem 
inserting a needle, at which time they "blew" into the 
needle.  

A March 1997 VA progress note includes diagnoses of hepatitis 
B and C.

An April 1997 VA consultation sheet shows diagnoses of 
hyperopia and presbyopia, bilaterally.  [Hyperopia is defined 
as "[l]ongsightedness."  Stedman's Medical Dictionary 852 
(27th ed. 2000).  Presbyopia is defined as "[t]he 
physiologic loss of accommodation in the eyes in advancing 
age...."  Id. at page 1440.]  Normal bilateral eye examination 
was noted.  No eye disease was reported to be present.  

On April 1997 orthopedic examination cervical spondylosis was 
diagnosed.  

April 1997 VA general medical examination revealed no 
findings (or diagnosis) relating to prostatitis.  Chronic 
hepatitis C with history of abnormal liver enzymes since 1994 
was diagnosed.  

On April 1997 VA PTSD examination the veteran provided a 
history of having used several illicit drugs, including 
cocaine, heroin, and speed.  

In a September 1998 opinion, the VA physician who performed 
the April 1997 VA general medical examination, noted the 
findings of drug use noted on April 1997 PTSD examination.  
He also noted that the veteran had undergone knee surgery in 
1994, after which he was told that donated blood contained a 
virus.  The physician opined that following various blood 
tests a current diagnosis of chronic hepatitis B could not be 
established.  The veteran had hepatitis C, which was usually 
transmitted through drug needles, sexual contact, and blood 
transfusions prior to 1992.  He added that he could not 
attribute the hepatitis C findings to the veteran's 1994 left 
knee surgery.  He added that the most likely transmission of 
the veteran's hepatitis C was his history of polysubstance 
abuse.  

In a December 1998 hospitalization report, it was noted that 
bloodwork was positive for hepatitis B & C.  

A July 2000 VA outpatient treatment record includes a 
diagnosis of hepatitis C.

A November 2000 VA laboratory report shows blood work was 
negative for hepatitis B.  

A November 2000 VA discharge summary shows that the veteran 
was admitted for treatment of polysubstance dependency, 
mainly cocaine.  He reported he was addicted to cocaine and 
heroin upon his return from Vietnam.  

A February 2002 VA outpatient treatment record shows the 
veteran complained of neck pain.  

A July 2002 VA outpatient treatment record shows a diagnosis 
of normal prostate (in size and shape).  A neck disorder was 
not shown.

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

VA regulations provide that congenital or developmental 
defects, including refractive errors of the eye, are not 
compensable disabilities.  38 C.F.R. §§ 3.303, 4.9.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  [In Gardner v. 
Derwinski, 1 Vet. App. 584 (1991); affirmed by the Court of 
Appeals for the Federal Circuit, 5 F.3d 1456; affirmed by the 
U.S. Supreme Court sub nom. Brown v. Gardner, 115 S. Ct. 552 
(1994), the Court invalidated 38 C.F.R. § 3.358 insofar as it 
required an element of fault on the part of VA to establish 
entitlement to benefits under 38 U.S.C. § 1151.]  

In 1997, during the pendency of this appeal, 38 U.S.C.A. 
§ 1151 was amended to require a finding of fault on the part 
of the health care providers or an unforeseeable event in 
order for any resulting disability to be compensable.  This 
amendment to the law applies only to claims filed on or after 
October 1, 1997.  Because the instant claim was filed prior 
to October 1, 1997, it is properly adjudicated under the law 
in effect prior to the amendment.  See Brown v. Gardner, 115 
S. Ct. 552 (1994).

Under the law in effect prior to October 1, 1997, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
not considered.  If a veteran suffers disability or 
additional disability as the result of VA hospital care, 
medical or surgical treatment, or examination, and such 
disability is not the result of his own willful misconduct, 
compensation for the disability is warranted.  Establishing 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
requires 1)  additional disability, 2)  VA treatment, and 3)  
a nexus between the treatment and the additional disability.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable for the continuance or natural 
progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  The veteran must show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Service Connection Claims:  Prostatitis

The threshold matter that must be addressed in any claim 
seeking service connection is whether the claimed disability 
is present.  Here, the medical evidence does not show that 
the veteran currently has prostatitis.  The veteran was 
specifically advised that to establish service connection, he 
must show that he has the claimed disability and that it is 
related to disease or injury in service.  He has not 
submitted any evidence of a current diagnosis of prostatitis, 
nor has he identified any treatment provider with records of 
treatment for prostatitis.  While treatment for prostatitis 
was noted during his period of service, it was not noted on 
service separation examination or on April 1997 VA general 
medical examination.  In fact, at his March 1995 hearing the 
veteran testified that he had prostatitis in service but has 
not had it since then.  The evidence reflects that the 
prostatitis noted in service was acute, and not a chronic 
disability for which service connection could be established.  
See 38 C.F.R. § 3.303(b).  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As a layperson, the veteran is not competent to 
establish by his own opinion that he has the claimed 
disability.  See Espiritu, supra.  The preponderance of the 
evidence is against the claim.  Hence, it must be denied.

Bilateral Eye Disorder

The veteran had eyeglasses prescribed at the time of his 
induction.  It was noted that his last previous prescription 
was 5 years prior.  Regardless, on April 1997 VA eye 
examination the diagnoses were bilateral hyperopia and 
presbyopia.  Bilateral eye examination was normal, and no eye 
disease was found.  Hyperopia and presbyopia are types of 
refractive error.  As such, they are not compensable 
disabilities (See 38 C.F.R. § 3.303(c)), and may not be 
service connected as a matter of law absent evidence of 
additional disability due to superimposed disease or injury.  
Here, none is shown.  The veteran testified in March 1995 
that he had not sustained any eye trauma in service.  As no 
eye disability other than refractive error is shown, service 
connection for an eye disability is not warranted.

Cervical Spine Disorder

The veteran's service medical records are devoid of 
complaints, findings, or diagnosis of cervical spine 
disability.  It is amply shown, and is not in dispute, that 
the veteran has a significant history of postservice cervical 
spine problems, dating back to shortly after his service 
separation.  Of note, cervical spondylolysis was diagnosed on 
April 1997 VA orthopedic examination.  The veteran relates 
his cervical spine disability to an alleged injury in service 
(he states he was enroute home from service when the injury 
occurred).  While the record shows that the veteran was seen 
for neck complaints following an accident soon after service, 
in mid-February 1973, the contemporaneous record does not 
show that the injury occurred in service, and there is no 
competent evidence relating the veteran's current neck 
disability to an injury in service.  Without evidence of a 
neck injury in service, and with no competent evidence of a 
nexus between current neck disability and service, two of the 
three threshold criteria for establishing service connection 
are not satisfied.  See Hickson, supra.  The preponderance of 
the evidence is against this claim.  Hence, it must be 
denied. 

38 U.S.C.A. § 1151 Claim

Applying the above law to the facts of this case, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim.  The record includes no competent evidence 
relating any current Hepatitis B and/or Hepatitis C 
disability to the veteran's VA treatment in December 1994.  
To establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, there must be competent evidence of a nexus between 
the disability for which Section 1151 benefits are sought and 
VA medical or surgical treatment.  Here, the allegation is 
that the veteran's hepatitis C and Hepatitis B (if any) 
resulted from blood transfusions during in the course of VA 
surgery in December 1994.  In that regard, it is noteworthy 
that hospitalization records from December 1994 (and 
specifically the operative report from the procedure then 
performed) establish that the veteran could not have 
contracted Hepatitis B or C from being transfused with 
tainted blood (as alleged) because he did not receive a blood 
transfusion in the course of the surgery (or during the 
hospitalization).  What the record does show is that he lost 
approximately 100 cc.  of blood during surgery, and received 
fluid replacement in the form of 1500 cc. of ringers lactate.  

Furthermore, a VA medical examiner has opined (in September 
1998) that the veteran's hepatitis could not be related to 
his 1994 left knee surgery, but was likely attributable to 
his polysubstance abuse (including heroin and cocaine).  
There is no competent evidence (medical opinion) to the 
contrary.

The preponderance of the evidence is against a finding that 
any current additional hepatitis B or hepatitis C disability 
resulted from the VA surgery in December 1994.  Hence, 
benefits for such disability under 38 U.S.C.A. § 1151 must be 
denied.


ORDER

Service connection for prostatitis is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a cervical spine disorder is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hepatitis B and hepatitis C claimed to be the result of VA 
treatment in December 1994 is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


